Title: To George Washington from Henry Lee, Jr., 21 April 1786
From: Lee, Henry Jr.
To: Washington, George



My dear Genl
New York 21st April 86

Your very polite reply to my two letters reached me a few days past.
It is impossible for my mind so thoroughly impressed with testimonials of your friendship, when that friendship operated both to my honor and happiness to ascribe any act of yours in which I am interested to disregard or neglect. My cheif object in my correspondence with you, was to manifest the unabated respect which continues to govern my feelings, when change of situation and circumstances, forbid the derivati[o]n of my attachment from any principles, but those bottomed on the purest and warmest respect. Then my dear Sir, let me hope that you will not consider it as due or expected that you should be regular in your replys, but rather be governed by inclination and leisure, otherwise I shall be forced from the same feelings which induced me to commence a correspondence so truely agreable, to decline the continuance of it. Your communications with respect to the process of our internal navigation has given to me and our countrymen here, the highest satisfaction, for certainly no event comprehends more fully the strength and future consequence of our particular country than the cementing to the interest of Virginia by the strong ties of commerce the western world. This I beleive will take place effectually if the potomac & James river companys succeed in their exertions before the navigation of the Missisippi becomes free to the western emigrants. I have my doubts whether good policy does not dictate forcibly every measure which tends to delay to distant time the free use

of that river—It is very certain that the Spanish court are in no temper for admitting it at present, in any degree, nor will they ever consent to it as long as they retain in subjection their American colonys—I have taken the liberty to shew in some private circles your observations with respect to the present prospect of our fœderal affairs, and I flatter myself the justice and decision of your remarks will aid the friends to the Union in this city in their exertions to incline the Assembly of this state to adopt the revenue system asked for by Congress, and at this period essential to the existence of the Union.
The lower house have passed the impost fettered with conditions which render it inadmissible by Congress. I hope the senate will amend it, and that at length we shall be possessed of some permanent and adequate fund for the discharge of our foreign debt.
We have no accounts by the packet of the progress of our negotiators with the barbary powers, nor have we much reason to hope for a tolerable termination of their mission—The british cabinent evidence whenever they can their zeal to destroy our commerce, and they certainly will succeed in their favorite plan, unless the states give adequate powers to Congress to counteract by commercial regulations the injurys imposed on our trade.
I enclose the late gazzettes a letr from England for you, and the papers you require.
Please to present me to your Lady and accept my best wishes for your health and happiness. With the most respectful attachment I am dear General, your ob. sert

Henry Lee Junr


I enclose a plan for the government of militia, which does great honor to its author.

